Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further consideration of the prior art, including those noted on the IDS filed on 10/28/2021, the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims. For example, Sardari et al. (US 2019/0001219) discloses the inventive concept of converting an answer into a plurality of different rephrased answers and outputting the plurality of different rephrased answers ([0102 – 0106]). Yet, Sardari fails to teach or suggest the following: receiving a request to update a current tone of communication of a local conversation agent generator computing system; generating at least one updated model input query including a rephrased answer; outputting the updated model query including a rephrased answer to the user device; and updating, via the at least one user device, the local conversational agent based on the updated model input query including a rephrased answer.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SONIA L GAY/Primary Examiner, Art Unit 2657